Per Curiam.

Petitioner moves to confirm the report of the Referee herein. Respondent, admitted to the Bar of this State in 1959, was charged with the conversion of $6,670 entrusted to him by a client in 1972, for payment of the balance due on the mortgage on the client’s home. It was charged further, in a proceeding brought by petitioner, the Association of the Bar of the City of New York, that respondent, while performing legal services for an estate, received three cheeks representing life insurance benefits on which he forged the indorsements of the payees and thereafter converted the proceeds, aggregating $6,569.84, to his own use. Additionally, it was charged that in 1974 respondent was retained by a client to represent her in *289an appeal from a judgment of eviction for which he received a fee of $500. No steps were taken to perfect the appeal and respondent falsely represented that the necessary steps had been taken.
The charges were admitted by respondent, no adequate explanation proffered, and the report of the Referee so indicates. Respondent was previously admonished in 1967, for conduct similar to the charges in the instant matter.
The evidence supports the charges and the report of the Referee is confirmed. Respondent is disbarred (Matter of Thaler, 46 AD2d 554; Matter of Pavsner, 46 AD2d 539).
Stevens, P. J., Murphy, Capozzoli, Lane and Markewich, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective April 8, 1977.